DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the above identified patent application filed on 11/05/2021. Claims 1-20 are currently pending and being examined.

Claim Objections
Claims 2 and 15 are objected to because of the following informalities:
Claim 2, lines 2-3: “a change in a flow direction from said higher pressure cooling air and said air at a higher temperature” is believed to be in error for --a change in a flow direction of said high pressure cooling air and said air at a higher temperature”
Claim 15, line 2: “said fan” is believed to be in error for --said fan rotor--
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 10-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,215,120 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application (17/519,887) claims are broader in at least one aspect and do not recite additional features claimed in the patent (11,215,120) claims.
For claims 1 and 10:
Regarding the broadening aspect of the present application claims, the following comparison between the present application claims and the patent claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the present application claims.
Patent (11,215,120) claim 4
Present application (17/519,887) claim 1
A gas turbine engine comprising:

a compressor section and a turbine section, said compressor section having a last compressor stage;

high pressure cooling air tapped from a location downstream of said last compressor stage and passed through a heat exchanger;

lower pressure air passing across said heat exchanger to cool said high pressure cooling air;

a housing surrounding said compressor section and said turbine section and there being a space radially outwardly of said housing, and a mixing chamber received in said space radially outwardly of said housing, said mixing chamber connected to receive said high pressure cooling air at a location downstream of said heat exchanger, and further connected to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger;

mixed air from said mixing chamber returned into said housing and utilized to cool at least said turbine section, said mixing chamber having diverters to cause a change in a flow direction of said high pressure cooling air and said air at a higher temperature;

wherein said air at a higher temperature is tapped from a common point as the high pressure cooling air which is sent into said mixing chamber;

wherein said high pressure cooling air is tapped from a diffuser section radially outwardly of a combustor located intermediate said compressor section and said turbine section;

wherein said mixed air passes through a compressor diffuser downstream of said last compressor stage; and

wherein said compressor section includes a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a fan drive turbine, and a fan rotor (*see note), and said fan drive turbine driving said fan rotor through a gear reduction.
A gas turbine engine comprising:

a propulsor, a compressor section and a turbine section, said compressor section having a last compressor stage;

high pressure cooling air tapped from a location downstream of said last compressor stage and passed through a heat exchanger;

lower pressure air passing across said heat exchanger to cool said high pressure cooling air;

a housing surrounding said compressor section and said turbine section and there being a space radially outwardly of said housing, and a mixing chamber received in said space radially outwardly of said housing, said mixing chamber connected to receive said high pressure cooling air at a location downstream of said heat exchanger, and further connected to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger;

mixed air from said mixing chamber returned into said housing and utilized to cool at least one of said turbine section or said last compressor stage;

wherein said high pressure cooling air is tapped from a diffuser section radially outwardly of a combustor located intermediate said compressor section and said turbine section; and

wherein said mixed air passes through a compressor diffuser downstream of said last compressor stage.
Patent (11,215,120) claim 4
Present application (17/519,887) claim 10
A gas turbine engine comprising:

a compressor section and a turbine section, said compressor section having a last compressor stage;

high pressure cooling air tapped from a location downstream of said last compressor stage and passed through a heat exchanger;

lower pressure air passing across said heat exchanger to cool said high pressure cooling air;

a housing surrounding said compressor section and said turbine section and there being a space radially outwardly of said housing, and a mixing chamber received in said space radially outwardly of said housing, said mixing chamber connected to receive said high pressure cooling air at a location downstream of said heat exchanger, and further connected to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger;

mixed air from said mixing chamber returned into said housing and utilized to cool at least said turbine section, said mixing chamber having diverters to cause a change in a flow direction of said high pressure cooling air and said air at a higher temperature;

wherein said air at a higher temperature is tapped from a common point as the high pressure cooling air which is sent into said mixing chamber;

wherein said high pressure cooling air is tapped from a diffuser section radially outwardly of a combustor located intermediate said compressor section and said turbine section;

wherein said mixed air passes through a compressor diffuser downstream of said last compressor stage; and

wherein said compressor section includes a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a fan drive turbine, and a fan rotor (*see note), and said fan drive turbine driving said fan rotor through a gear reduction.
A gas turbine engine comprising:

a propulsor, a compressor section and a turbine section, said compressor section having a last compressor stage;

high pressure cooling air tapped from a location downstream of said last compressor stage and passed through a heat exchanger;

lower pressure air passing across said heat exchanger to cool said high pressure cooling air;

a housing surrounding said compressor section and said turbine section and there being a space radially outwardly of said housing, and a mixing chamber received in said space radially outwardly of said housing, said mixing chamber connected to receive said high pressure cooling air at a location downstream of said heat exchanger, and further connected to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger;

mixed air from said mixing chamber returned into said housing and utilized to cool at least one of said turbine section or said last compressor stage;

wherein said high pressure cooling air is tapped from a diffuser section radially outwardly of a combustor located intermediate said compressor section and said turbine section;

wherein said mixed air passes through a compressor diffuser downstream of said last compressor stage; and

wherein said compressor section includes a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a propulsor drive turbine, and said propulsor drive turbine driving said propulsor through a gear reduction.


*Note: the present application’s “a propulsor” is broader than the patent’s “a fan rotor”. In addition, the present application’s “a propulsor drive turbine” is broader than the patent’s “a fan drive turbine”.

Thus, it is apparent, for the broadening aspect, that the patent claim 4 includes features that are not in present application claims 1 and 10. Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent of an application containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Since the present application claims 1 and 10 are anticipated by the patent claim 4, with respect to the broadening aspect, then present application claims 1 and 10 are obvious over patent claim 4 with respect to the broadening aspect.
For dependent claims 2 and 11, the recited limitations are also contained in patent claim 4.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 depends on claim 2, and both claims recite essentially the same subject matter of diverters causing a change in flow direction of the high pressure cooling air and said air at a higher temperature. The same is true of claim 19, which depends on claim 18.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III (US 6,672,072 B1), in view of Seitzer (US 2008/0112797 A1).
Regarding claim 1, Giffin, III teaches (Figure 1) a gas turbine engine (10) comprising:
a propulsor (col. 2, ll. 1-5 teaches using the invention in “an aircraft gas turbine engine”; an aircraft inherently comprises a propulsor), a compressor section (14) and a turbine section (18), said compressor section (14) having a last compressor stage (77);
high pressure cooling air (60) tapped from a location downstream of said last compressor stage (77) and passed through a heat exchanger (58);
a housing (22) surrounding said compressor section (14) and said turbine section (18) and there being a space (any space above 22) radially outwardly of said housing (22), and a mixing chamber (92) received in said space radially outwardly of said housing (22), said mixing chamber (92) connected to receive said high pressure cooling air (60) at a location downstream of said heat exchanger (58);
mixed air (air from one time interval and air from another time interval can be “mixed”) from said mixing chamber (92) returned into said housing (22) and utilized to cool at least one of said turbine section (18) or said last compressor stage (77) – (in this case, it is cooling both as illustrated by arrows 72 and 78);
wherein said high pressure cooling air (60) is tapped from a diffuser section (24) radially outwardly of a combustor (16) located intermediate said compressor section (14) and said turbine section (18); and
wherein said mixed air (60 as shown in Figure 2) passes through (via radial vane airflow passage 86) a compressor diffuser (15) downstream of said last compressor stage (77).
However, Giffin, III does not teach lower pressure air passing across said heat exchanger to cool said high pressure cooling air.
Seitzer teaches (Figure 2) an air-to-air heat exchanger (56) having lower pressure air (34) passing across said heat exchanger (56) to cool high pressure cooling air (34a as it splits to the left from inlet circuit 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the fuel-to-air heat exchanger of Giffin, III with an air-to-air heat exchanger because it has been held that a simple substitution of one known element (in this case, an air-to-air heat exchanger, as taught by Seitzer) for another (in this case, the fuel-to-air heat exchanger of Giffin, III) to obtain predictable results (in this case, to have a similar device that exchanges heat) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
lower pressure air (Seitzer, 34) passing across said heat exchanger (Giffin, III, 58 replaced by Seitzer’s heat exchanger 56) to cool said high pressure cooling air (Giffin, III, 60).
However, Giffin, III, in view of Seitzer as discussed so far, does not teach said mixing chamber further connected to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger.
Seitzer further teaches (Figure 2) a mixing chamber (above 54, see annotated Figure 2 on next page) further connected to receive air at a temperature higher (64) than a temperature of said high pressure cooling air (60) taken downstream of said heat exchanger (56).

    PNG
    media_image1.png
    496
    686
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer as discussed so far, by further connecting said mixing chamber to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger, in order to permit the new use of the hot compressor discharge air in the distribution network (of compressor discharge air) to quickly heat the turbine case and increase its thermal response rate and decrease response time, as taught by Seitzer (¶ [0099], ll. 1-4).
Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III (US 6,672,072 B1), in view of Seitzer (US 2008/0112797 A1), and in further view of Scoffone (US 2017/0074106 A1).
Regarding claim 2, Giffin, III, in view of Seitzer, teaches the invention as claimed and as discussed above for claim 1, except for said mixing chamber having diverters to cause a change in a flow direction from said higher pressure cooling air and said air at a higher temperature.
Scoffone teaches (Figure 4) a mixing chamber (130) has a diverter (170) to cause a change in a flow direction of a first fluid flow (196 for the direction before contacting the diverter, 200 for the direction after) and a second fluid flow (198 for the direction before contacting the diverter, the dotted line connecting 198 for the direction after), such that said flow direction (200) of said first fluid flow (196) is different from said flow direction (dotted line connecting 198) of said second fluid flow (198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer, by including a diverter in the mixing chamber to cause a change in a flow direction from said higher pressure cooling air and said air at a higher temperature, such that said flow direction of said high pressure cooling air is different from said flow direction of said air at a higher temperature, in order to enhance mixing within the mixing chamber, thereby reducing the amount of flows to be inputted to generate a cooling effect (¶ [0026], ll. 18-19 and 22-24), and to prevent incoming fluids from directly impinging each other, thereby decreasing pressure losses and increasing efficiency of a cooling flow circuit (¶ [0026], ll. 24-27), as taught by Scoffone.
However, Giffin, III, in view of Seitzer and Scoffone, does not teach more than one diverter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Scoffone, by including more than one diverter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 3, Giffin, III, in view of Seitzer and Scoffone, teaches the invention as claimed and as discussed above for claim 2, including said diverters (Scoffone, 170) cause a change in a flow direction of the high pressure cooling air (Giffin, III, 60) and a flow direction of said air at a higher temperature (Seitzer, 64) – (see rejection of claim 2 above).
Regarding claim 4, Giffin, III, in view of Seitzer and Scoffone as discussed so far, teaches the invention as claimed and as discussed above for claim 3, except for said diverters causing said high pressure cooling air to swirl and said air at a higher temperature to swirl.
Scoffone further teaches (Figure 4) said diverters (170) causing said high pressure cooling air (196) to swirl (as shown by direction 200) and said air at a higher temperature (198) to swirl (as shown by dotted line connecting 198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Scoffone as discussed so far, by having said diverters cause said high pressure cooling air to swirl and said air at a higher temperature to swirl, for the same reasons as discussed in the rejection of claim 2.
Regarding claim 7, Giffin, III, in view of Seitzer and Scoffone, teaches the invention as claimed and as discussed above for claim 4, and Giffin, III further teaches said swirl caused by said diverters (170 – Figure 4 of Scoffone) provide efficient and thorough mixing of said high pressure cooling air and said air at a higher temperature (as discussed in the rejection of claim 2).
The recitation “provide efficient and thorough mixing of said high pressure cooling air and said air at a higher temperature” is a statement of desired result and the structure of the device as taught by Seitzer, in view of Scoffone, can achieve the desired result. It has been held that “while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997); MPEP 2114.
Claims 5-6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III (US 6,672,072 B1), in view of Seitzer (US 2008/0112797 A1) and Scoffone (US 2017/0074106 A1), and in further view of Suciu (US 2015/0354465 A1).
Regarding claim 5, Giffin, III, in view of Seitzer and Scoffone as discussed so far, teaches the invention as claimed and as discussed above for claim 4, except for said compressor section including a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a propulsor drive turbine.
Seitzer further teaches (Figure 1) a compressor section includes a low pressure compressor (16) and a high pressure compressor (18) and a turbine section including at least a high pressure turbine (22) and a propulsor drive turbine (24), and a propulsor (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the single-spool aircraft engine of Giffin, III, in view of Seitzer and Scoffone as discussed so far, with a two-spool aircraft engine in which the compressor section includes a low pressure compressor and a high pressure compressor and the turbine section includes at least a high pressure turbine and a propulsor drive turbine, because it has been held that a simple substitution of one known element (in this case, a two-spool aircraft engine, as taught by Seitzer) for another (in this case, the single-spool aircraft engine of Giffin, III, in view of Seitzer and Scoffone as discussed so far) to obtain predictable results (in this case, to have an interchangeable engine for use on an aircraft) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Giffin, III, in view of Seitzer and Scoffone, does not teach said propulsor drive turbine driving said propulsor through a gear reduction.
Suciu teaches (Figure 1) a gas turbine (20) comprising a propulsor drive turbine (46) driving a propulsor (42) through a gear reduction (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Scoffone, by having said propulsor drive turbine drive a propulsor through a gear reduction, in order to drive the propulsor at a lower speed than the low speed spool to maintain a suitable efficiency, as taught by Suciu (p. [0033], ll. 3-7).
Regarding claim 6, Giffin, III, in view of Seitzer, Scoffone, and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 5, except for said propulsor is a fan rotor.
Suciu further teaches (Figure 1) a propulsor (42) is a fan rotor (¶ [0033], l. 2: “a fan 42”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the propulsor of Giffin, III, in view of Seitzer, Scoffone, and Suciu as discussed so far, with a fan rotor, because it has been held that a simple substitution of one known element (in this case, a fan rotor, as taught by Suciu) for another (in this case, the propulsor of Giffin, III, in view of Seitzer, Scoffone, and Suciu as discussed so far) to obtain predictable results (in this case, to have an interchangeable propulsor for use on an aircraft) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 8, Giffin, III, in view of Seitzer and Scoffone as discussed so far, teaches the invention as claimed and as discussed above for claim 3, except for said compressor section including a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a propulsor drive turbine.
Seitzer further teaches (Figure 1) a compressor section includes a low pressure compressor (16) and a high pressure compressor (18) and a turbine section including at least a high pressure turbine (22) and a propulsor drive turbine (24), and a propulsor (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the single-spool aircraft engine of Giffin, III, in view of Seitzer and Scoffone as discussed so far, with a two-spool aircraft engine in which the compressor section includes a low pressure compressor and a high pressure compressor and the turbine section includes at least a high pressure turbine and a propulsor drive turbine, because it has been held that a simple substitution of one known element (in this case, a two-spool aircraft engine, as taught by Seitzer) for another (in this case, the single-spool aircraft engine of Giffin, III, in view of Seitzer and Scoffone as discussed so far) to obtain predictable results (in this case, to have an interchangeable engine for use on an aircraft) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Giffin, III, in view of Seitzer and Scoffone, does not teach said propulsor drive turbine driving said propulsor through a gear reduction.
Suciu teaches (Figure 1) a gas turbine (20) comprising a propulsor drive turbine (46) driving a propulsor (42) through a gear reduction (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Scoffone, by having said propulsor drive turbine drive a propulsor through a gear reduction, in order to drive the propulsor at a lower speed than the low speed spool to maintain a suitable efficiency, as taught by Suciu (p. [0033], ll. 3-7).
Regarding claim 9, Giffin, III, in view of Seitzer and Scoffone as discussed so far, teaches the invention as claimed and as discussed above for claim 2, except for said compressor section including a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a propulsor drive turbine.
Seitzer further teaches (Figure 1) a compressor section includes a low pressure compressor (16) and a high pressure compressor (18) and a turbine section including at least a high pressure turbine (22) and a propulsor drive turbine (24), and a propulsor (14).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the single-spool aircraft engine of Giffin, III, in view of Seitzer and Scoffone as discussed so far, with a two-spool aircraft engine in which the compressor section includes a low pressure compressor and a high pressure compressor and the turbine section includes at least a high pressure turbine and a propulsor drive turbine, because it has been held that a simple substitution of one known element (in this case, a two-spool aircraft engine, as taught by Seitzer) for another (in this case, the single-spool aircraft engine of Giffin, III, in view of Seitzer and Scoffone as discussed so far) to obtain predictable results (in this case, to have an interchangeable engine for use on an aircraft) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Giffin, III, in view of Seitzer and Scoffone, does not teach said propulsor drive turbine driving said propulsor through a gear reduction.
Suciu teaches (Figure 1) a gas turbine (20) comprising a propulsor drive turbine (46) driving a propulsor (42) through a gear reduction (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Scoffone, by having said propulsor drive turbine drive a propulsor through a gear reduction, in order to drive the propulsor at a lower speed than the low speed spool to maintain a suitable efficiency, as taught by Suciu (p. [0033], ll. 3-7).
Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III (US 6,672,072 B1), in view of Seitzer (US 2008/0112797 A1) and Suciu (US 2015/0354465 A1).
Regarding claim 10, Giffin, III teaches (Figure 1) a gas turbine engine (10) comprising:
a propulsor (col. 2, ll. 1-5 teaches using the invention in “an aircraft gas turbine engine”; an aircraft inherently comprises a propulsor), a compressor section (14) and a turbine section (18), said compressor section (14) having a last compressor stage (77);
high pressure cooling air (60) tapped from a location downstream of said last compressor stage (77) and passed through a heat exchanger (58);
a housing (22) surrounding said compressor section (14) and said turbine section (18) and there being a space (any space above 22) radially outwardly of said housing (22), and a mixing chamber (92) received in said space radially outwardly of said housing (22), said mixing chamber (92) connected to receive said high pressure cooling air (60) at a location downstream of said heat exchanger (58);
mixed air (air from one time interval and air from another time interval can be “mixed”) from said mixing chamber (92) returned into said housing (22) and utilized to cool at least one of said turbine section (18) or said last compressor stage (77) – (in this case, it is cooling both as illustrated by arrows 72 and 78);
wherein said high pressure cooling air (60) is tapped from a diffuser section (24) radially outwardly of a combustor (16) located intermediate said compressor section (14) and said turbine section (18); and
wherein said mixed air (60 as shown in Figure 2) passes through (via radial vane airflow passage 86) a compressor diffuser (15) downstream of said last compressor stage (77).
However, Giffin, III does not teach lower pressure air passing across said heat exchanger to cool said high pressure cooling air.
Seitzer teaches (Figure 2) an air-to-air heat exchanger (56) having lower pressure air (34) passing across said heat exchanger (56) to cool high pressure cooling air (34a as it splits to the left from inlet circuit 58).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the fuel-to-air heat exchanger of Giffin, III with an air-to-air heat exchanger because it has been held that a simple substitution of one known element (in this case, an air-to-air heat exchanger, as taught by Seitzer) for another (in this case, the fuel-to-air heat exchanger of Giffin, III) to obtain predictable results (in this case, to have a similar device that exchanges heat) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B), therefore providing:
lower pressure air (Seitzer, 34) passing across said heat exchanger (Giffin, III, 58 replaced by Seitzer’s heat exchanger 56) to cool said high pressure cooling air (Giffin, III, 60).
However, Giffin, III, in view of Seitzer as discussed so far, does not teach said mixing chamber further connected to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger.
Seitzer further teaches (Figure 2) a mixing chamber (above 54, see annotated Figure 2 on page 11) further connected to receive air at a temperature higher (64) than a temperature of said high pressure cooling air (60) taken downstream of said heat exchanger (56).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer as discussed so far, by further connecting said mixing chamber to receive air at a temperature higher than a temperature of said high pressure cooling air taken downstream of said heat exchanger, in order to permit the new use of the hot compressor discharge air in the distribution network (of compressor discharge air) to quickly heat the turbine case and increase its thermal response rate and decrease response time, as taught by Seitzer (¶ [0099], ll. 1-4).
However, Giffin, III, in view of Seitzer, does not teach said compressor section including a low pressure compressor and a high pressure compressor and said turbine section including at least a high pressure turbine and a propulsor drive turbine.
Suciu further teaches (Figure 1) a compressor section (24) includes a low pressure compressor (44) and a high pressure compressor (52) and a turbine section (28) including at least a high pressure turbine (54) and a propulsor drive turbine (46), and a propulsor (42).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the single-spool aircraft engine of Giffin, III, in view of Seitzer, with a two-spool aircraft engine in which the compressor section includes a low pressure compressor and a high pressure compressor and the turbine section includes at least a high pressure turbine and a propulsor drive turbine, because it has been held that a simple substitution of one known element (in this case, a two-spool aircraft engine, as taught by Suciu) for another (in this case, the single-spool aircraft engine of Giffin, III, in view of Seitzer) to obtain predictable results (in this case, to have an interchangeable engine for use on an aircraft) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
However, Giffin, III, in view of Seitzer and Suciu as discussed so far, does not teach said propulsor drive turbine driving said propulsor through a gear reduction.
Suciu teaches (Figure 1) a gas turbine (20) comprising said propulsor drive turbine (46) driving a propulsor (42) through a gear reduction (48).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by having said propulsor drive turbine drive a propulsor through a gear reduction, in order to drive the propulsor at a lower speed than the low speed spool to maintain a suitable efficiency, as taught by Suciu (p. [0033], ll. 3-7).
Regarding claim 11, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 10, except for said propulsor is a fan rotor.
Suciu further teaches (Figure 1) a propulsor (42) is a fan rotor (¶ [0033], l. 2: “a fan 42”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to replace the propulsor of Giffin, III, in view of Seitzer and Suciu as discussed so far, with a fan rotor, because it has been held that a simple substitution of one known element (in this case, a fan rotor, as taught by Suciu) for another (in this case, the propulsor of Giffin, III, in view of Seitzer and Suciu as discussed so far) to obtain predictable results (in this case, to have an interchangeable propulsor for use on an aircraft) was an obvious extension of prior art teachings, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007), MPEP 2143 (I)(B).
Regarding claim 12, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 10, except for the fan rotor having a plurality of fan blades, and a low fan pressure ratio is defined across the fan blades alone, and said low fan pressure ratio being less than or equal 1.45.
Suciu further teaches (Figure 1) the fan rotor (42) has a plurality of fan blades (inherent), and a low fan pressure ratio is defined across the fan blades alone, and said low fan pressure ratio being less than or equal 1.45 (¶ [0036], ll. 11-13).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by having the fan rotor have a plurality of fan blades, and having a low fan pressure ratio be defined across the fan blades alone, and said low fan pressure ratio being less than or equal 1.45, for the same reasons as discussed in the rejection of claim 11.
Regarding claim 13, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 12, except for a low corrected fan tip speed of less than 1150 ft/second.
Suciu further teaches a low corrected fan tip speed of less than 1150 ft/second (¶ [0036], ll. 16-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by having the fan rotor have a low corrected fan tip speed of less than 1150 ft/second, for the same reasons as discussed in the rejection of claim 11.
Regarding claim 14, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for a low corrected fan tip speed of less than 1150 ft/second.
Suciu further teaches a low corrected fan tip speed of less than 1150 ft/second (¶ [0036], ll. 16-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by having the fan rotor have a low corrected fan tip speed of less than 1150 ft/second, for the same reasons as discussed in the rejection of claim 11.
Regarding claim 15, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 11, except for an outer housing surrounding said fan rotor, and said fan delivering air into a bypass duct defined between said outer housing and an inner core engine, and further delivering air to said compressor section with a bypass ratio defined as the volume of air delivered into the bypass duct compared to the volume of air delivered to said compressor section, and said bypass ratio being greater than or equal to 10.0.
Suciu further teaches (Figure 1) an outer housing (15) surrounds said fan rotor (42), and said fan (42) delivering air into a bypass duct (arrow “B”) defined between said outer housing (15) and an inner core engine (where arrow “C” is), and further delivering air (arrow “C”) to said compressor section (24) with a bypass ratio defined as the volume of air delivered into the bypass duct (arrow “B”) compared to the volume of air delivered to said compressor section (24), and said bypass ratio being greater than or equal to 10.0 (¶ [0035], ll. 9-10).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by including an outer housing that surrounds said fan rotor, and having said fan deliver air into a bypass duct defined between said outer housing and an inner core engine, and further deliver air to said compressor section with a bypass ratio defined as the volume of air delivered into the bypass duct compared to the volume of air delivered to said compressor section, and having said bypass ratio being greater than or equal to 10.0, for the same reasons as discussed in the rejection of claim 10.
Regarding claim 16, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 10, except for said propulsor drive turbine having a pressure ratio defined as a ratio of a pressure measured prior to an inlet to said propulsor drive turbine as related to a pressure aft an outlet of the propulsor drive turbine, prior to an exhaust nozzle, and said pressure ratio being greater than or equal to 5.0.
Suciu further teaches (Figure 1) said propulsor drive turbine (46) having a pressure ratio defined as a ratio of a pressure measured prior to an inlet (left of 46) to said propulsor drive turbine (46) as related to a pressure aft an outlet (right of 46) of the propulsor drive turbine (46), prior to an exhaust nozzle, and said pressure ratio being greater than or equal to 5.0 (¶ [0035], ll. 11-12).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by having said propulsor drive turbine have a pressure ratio defined as a ratio of a pressure measured prior to an inlet to said propulsor drive turbine as related to a pressure aft an outlet of the propulsor drive turbine, prior to an exhaust nozzle, and having said pressure ratio be greater than or equal to 5.0, for the same reasons as discussed in the rejection of claim 10.
Regarding claim 17, Giffin, III, in view of Seitzer and Suciu as discussed so far, teaches the invention as claimed and as discussed above for claim 10, except for said gear reduction having a gear ratio greater than or equal to 2.3.
Suciu further teaches (Figure 1) said gear reduction (48) having a gear ratio greater than or equal to 2.3 (¶ [0035], ll. 16-18).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu as discussed so far, by having said gear reduction have a gear ratio greater than or equal to 2.3, for the same reasons as discussed in the rejection of claim 10.
Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Giffin, III (US 6,672,072 B1), in view of Seitzer (US 2008/0112797 A1) and Suciu (US 2015/0354465 A1), and in further view of Scoffone (US 2017/0074106 A1).
Regarding claim 18, Giffin, III, in view of Seitzer and Suciu, teaches the invention as claimed and as discussed above for claim 10, except for said mixing chamber having diverters to cause a change in a flow direction from said higher pressure cooling air and said air at a higher temperature.
Scoffone teaches (Figure 4) a mixing chamber (130) has a diverter (170) to cause a change in a flow direction of a first fluid flow (196 for the direction before contacting the diverter, 200 for the direction after) and a second fluid flow (198 for the direction before contacting the diverter, the dotted line connecting 198 for the direction after), such that said flow direction (200) of said first fluid flow (196) is different from said flow direction (dotted line connecting 198) of said second fluid flow (198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer and Suciu, by including a diverter in the mixing chamber to cause a change in a flow direction from said higher pressure cooling air and said air at a higher temperature, such that said flow direction of said high pressure cooling air is different from said flow direction of said air at a higher temperature, in order to enhance mixing within the mixing chamber, thereby reducing the amount of flows to be inputted to generate a cooling effect (¶ [0026], ll. 18-19 and 22-24), and to prevent incoming fluids from directly impinging each other, thereby decreasing pressure losses and increasing efficiency of a cooling flow circuit (¶ [0026], ll. 24-27), as taught by Scoffone.
However, Giffin, III, in view of Seitzer, Suciu, and Scoffone, does not teach more than one diverter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer, Suciu, and Scoffone, by including more than one diverter, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 19, Giffin, III, in view of Seitzer, Suciu, and Scoffone, teaches the invention as claimed and as discussed above for claim 18, including said diverters (Scoffone, 170) cause a change in a flow direction of the high pressure cooling air (Giffin, III, 60) and a flow direction of said air at a higher temperature (Seitzer, 64) – (see rejection of claim 18 above).
Regarding claim 20, Giffin, III, in view of Seitzer, Suciu, and Scoffone as discussed so far, teaches the invention as claimed and as discussed above for claim 19, except for said diverters causing said high pressure cooling air to swirl and said air at a higher temperature to swirl.
Scoffone further teaches (Figure 4) said diverters (170) causing said high pressure cooling air (196) to swirl (as shown by direction 200) and said air at a higher temperature (198) to swirl (as shown by dotted line connecting 198).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Giffin, III, in view of Seitzer, Suciu, and Scoffone as discussed so far, by having said diverters cause said high pressure cooling air to swirl and said air at a higher temperature to swirl, for the same reasons as discussed in the rejection of claim 18.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure: see attached form PTO-892 “Notice of References Cited”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318. The examiner can normally be reached M-F 9:30 AM - 6:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY NG/               Examiner, Art Unit 3741    

/EHUD GARTENBERG/               Supervisory Patent Examiner, Art Unit 3741